DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 06/27/2022, Claims 2, 6, and 12 have been cancelled, and Claims 1, 3-5, 7-11, and 13-20 are pending.


REASONS FOR ALLOWANCE
Claims 1, 3-5, 7-11, and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Bonnette (US PGPub 2014/0155830) and Sisskind (US Patent 6,355,051) does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 1, 15, and 20, which recite, inter alia "an expandable cage configured to move between a collapsed configuration and an expanded configuration, the expandable cage comprising a plurality of longitudinally extending struts comprising a plurality of strands… wherein when in the expanded configuration, each strand of the plurality of strands has a generally helically shape such that a distal end of each strand is circumferentially offset from a proximal end of a same strand". 
The closest prior arts of record Bonnette and Sisskind teaches a thrombectomy catheter similar to that of Claims 1, 15, and 20 however the prior art of record does not disclose that the expandable cage has helical strands that have distal ends circumferentially offset from a proximal end of the same strand. 
Because none of the prior art documents of record teach a thrombectomy device as recited in Claims 1, 15, and 20, it would not have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the technical solutions of Claims 1, 15, and 20 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED G GABR/Examiner, Art Unit 3771